Cobb, J.
This case turned mainly on questions of fact, as to which the evidence was conflicting, and that introduced by the defendants in error was sufficient to support the verdict rendered in their favor. There was no error in admitting the evidence objected to, with the restriction which the court applied to the same; and the request to charge was not precisely adapted to the issues in controversy. There was no abuse of discretion in denying a new trial.

Judgment affirmed.


■All the Justices concurring.